Citation Nr: 1456744	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and A.J.

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 1942 to January 1946.  The Veteran died in March 2005, and the appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from an October 2009 decision by the RO which declined to reopen the appellant's claim of service connection for the cause of the Veteran's death.  In December 2012, the Board remanded the appeal to comply with the appellant's request for a personal hearing.  A videoconference hearing before the undersigned was held in March 2013.  In October 2014, the Board reopened the appellant's claim and remanded the appeal for additional development.  


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death on March [redacted], 2005, was shown to have been the result of multiple organ failure due to or as a likely consequence of advanced Alzheimer's disease.  Other significant conditions contributing to death but not resulting in the underlying cause was carcinoma of the bladder.  

2.  The Veteran's Alzheimer's disease and bladder cancer were first clinically demonstrated many years after service, and there is no competent, probative evidence of a causal connection between his death from Alzheimer's disease and military service or any incident therein, to include any exposure to herbicide agents.  

3.  The Veteran was not service-connected for any disabilities at the time of his death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1154, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before addressing the merits of the appellant's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the appellant dated in April 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this case, however, the Veteran was not service connected for any disorders prior to his death.  Moreover, the April 2009 notice letter set forth the requirements for entitlement to DIC benefits.  Therefore, the Board determines that the requirements of Hupp, to the extent that they are applicable to this case, have been met.  

At this point, the Board notes that while the RO was notified by the National Personnel Records Center (NPRC) in July 2002, that the Veteran's service treatment records (STRs) were lost in a fire at the National Archives and Records Administration in July 1973, and were unavailable for review, the Veteran's STRs were associated with his claims file in August 1951.  Thus, the Board is unable to explain the reported fire-related loss by the NPRC.  The available STRs included several treatment notes and the Veteran's service enlistment and separation examinations, and have been reviewed.  When STRs are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In such cases, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the evidentiary record includes all available STRs and a report from the Surgeon General Office that showed the Veteran was hospitalized for acute bronchitis for five days in June 1945.  The RO also obtained all VA and available private treatment records and associated with the claims file.  The Veteran's Virtual VA electronic medical records were also reviewed.  The appellant submitted statements containing her contentions and testified at a videoconference hearing before the undersigned in March 2013.  

Considering the aforementioned, the Board concludes that the VA's actions constitute a "reasonably exhaustive search" of all available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  VA has satisfied the duty to assist the appellant with regard to obtaining service treatment records through its actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  Accordingly, there is no basis for further pursuit of any additional STRs.  

Further, neither the appellant nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of this appeal.  See Sanders v. Shinseki, 129 S.Ct.1696 (2009).  

As noted above, the appellant testified at a hearing at a videoconference hearing before the undersigned Veterans Law Judge in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing, the VLJ fully identified the issue on appeal and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  Furthermore, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Finally, the case has been subject to a prior Board remand.  The AMC obtained an adequate medical opinion.  The claims file was reviewed by a VA physician in October 2014, and the Board finds that the examiner's discussion of the facts was comprehensive and her opinion sufficiently detailed and adequate upon which to base a decision on the merits of the claim.  As such, the Board finds that the AMC has substantially complied with the October 2014 remand instructions and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.  

Service Connection:  In General

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014).  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a rebuttable presumption of service incurrence, such as hypertension or cardiovascular disease, if manifested to the required degree within a prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2014).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2014).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a malignant tumor manifests to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Cause of Death

Initially, it should be noted that the Board has reviewed all the evidence of record in this case, including but not limited to the appellant's contentions and testimony at the videoconference hearing, the Veteran's available STRs, and the VA and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence, including that submitted by the appellant, will be summarized where appropriate.  

The Veteran died in March 2005 at the age of 82, and his wife submitted a claim for entitlement to DIC benefits, specifically entitlement to service connection for the Veteran's cause of death, in her capacity as the Veteran's surviving spouse.  At the time of his death, the Veteran was not service-connected for any disabilities.  

The certificate of death showed that the immediate cause of the Veteran's death was multiple organ failure due to or as a likely consequence of advanced Alzheimer's disease.  Other significant conditions contributing to death but not resulting in the underlying cause was carcinoma of the bladder.  

As noted above, the Veteran was not service-connected for any disabilities at the time of his death.  As such, the only aspect of the appellant's claim for consideration is whether the cause of the Veteran's death listed on his death certificate should have been service-connected based on the evidence of record.  

In this regard, the STRs do not show any complaints, treatment, abnormalities or diagnosis for any mental or psychiatric problems including dementia or Alzheimer's disease, or for any bladder problems in service.  The Veteran's service separation examination in January 1946 showed no pertinent abnormalities, and his psychiatric status and genitourinary system was normal.  

Although the evidence of record does not show when the Veteran's cognitive functioning or Alzheimer's disease was first diagnosed, VA treatment records in August 2000 noted that he was a poor historian and that he reported poor recent memory.  The Veteran was reported to have significant memory problems on VA psychiatric examination in August 2002.  His daughter reported that the Veteran's physician was aware of his memory problems and that he was being evaluated for it.  The VA psychologist indicated that the Veteran's competency to manage his funds was questionable, as evidence by his low scores on a mini mental state examination, and recommended that a fiduciary be appointed should he receive VA compensation benefits.  

Additional VA medical records dated in May 1999, noted that the Veteran had a history of prostate problems and had tumor removed from his bladder in 1994.  A report dated in July 1999, indicated that he had cystoscopic removal of a bladder tumor and three chemo treatment, then voluntarily stopped treatment in 1994.  Additional VA treatment records in 2000 and 2003 showed that the Veteran was evaluated for urinary problems on several occasions, and bladder cancer was ruled out.  A VA CT scan in January 2003 showed a low density oval structure posterior to the bladder, possibly a bladder diverticulum or postsurgical changes of his prior TURP.  

The evidentiary record includes a letter from a private physician, received in April 2013, to the effect that the Veteran had been a patient of his before he died, and that he had a history of bladder cancer which could be related to his military service, as his wife reported that he was exposed to radiation in Japan and possible exposure to DDT, per his wife.  The physician noted that DDT and radiation exposure have known carcinogenic potential.  

At the direction of the October 2014 Board remand, the claims file was referred for an independent VA medical opinion concerning the nature and etiology of the Veteran's bladder cancer and whether it played any role in his demise.  The VA physician reviewed the entire claims file and noted that there was no recurrence of the Veteran's bladder cancer after it was surgically removed.  The examiner pointed out that a 2004 VA urological note was negative for any clinical signs or symptoms of recurrent or metastatic bladder cancer.  In contrast, there was ample evidence of record that the Veteran had progressive dementia.  Therefore, it was less likely than not that the Veteran's death was related to bladder cancer, and that it was at least as likely as not that the immediate cause of his demise was due to multi-organ failure with advanced Alzheimer's disease, as indicated on the death certificate.  

Concerning the Veteran's bladder cancer, the physician noted that the current medical literature indicates that bladder cancer is typically diagnosed in older individuals, with a median age at diagnosis of 69 years in men and 71 years in women.  The incidence increases with age from 142 to 296 per 100,000 in men age 65 to 69, and that white men in the U.S. have the highest risk with roughly twice the incidence seen in African-American and Hispanic men.  Postulated explanations for these radical and ethnic differences include occupational differences among minorities that influence exposure to industrial carcinogens.  Occupations that have been linked to an increased risk of bladder cancer include, for example, metal workers, textile and electrical workers and transport operators, and such exposures are thought to account for approximately 10 to 20 percent of bladder cancers.  For workers with substantial industrial exposure, the risk may be elevated as much as 200-fold compared with matched controls without such chemical carcinogen exposure.  The physician opined that it was at least as likely than not that the Veteran was exposed to chemical material and caustic agents while working as a welder [over 20 years] and that his presentation of bladder cancer was in close proximity to his development of bladder cancer.  In the alternative, the examiner noted that there is a lack of medical-based, clinical evidence to support the claim that the Veteran's death from carcinoma of the bladder more than 50 years after his presumed exposure to Dioxin.  The physician opined, therefore, that it was less likely than not that the Veteran's death was related to or caused by his exposure to DDT in service.  

Concerning the appellant's assertion that the Veteran's exposure to World War II Dioxin was similar to veterans exposed to Agent Orange in Vietnam, the physician noted that bladder cancer is not a disease recognized by VA as due to herbicide exposure.  Given the more than 50 year gap in the Veteran's exposure, the unknown dosage of exposure, and the lack of medically-based, clinical evidence to support an etiological nexus between his DDT exposure during World War II and bladder cancer, the physician opined that it was less likely than not that the Veteran's bladder cancer was due to or caused by DDT exposure in service.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board finds the October 2014 VA opinion persuasive as it was based on a thorough review of the record and included a discussion of all relevant facts.  The examiner reviewed the claims file and offered rational and plausible explanations for concluding that Veteran's bladder cancer was not related to his conceded exposure to DDT in service, and that his death was less likely than not related to bladder cancer and was at least as likely as not due to multiple organ failure with advanced Alzheimer's disease.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  The examiner indicated that his review of the medical literature did not show any medically based scientific evidence to support the appellant's belief that the Veteran's bladder cancer, first diagnosed nearly five decades after service was due to DDT exposure.  Rather, that  preponderance of the scientific evidence indicated that his bladder cancer was more likely due to exposure to toxic materials during his 20 years of civilian employment as a welder.  

Furthermore, the Board finds that the favorable private medical opinion in this case, was speculative at best, and provided no discussion of the facts or any reasoned analysis.  As to the private opinion that the Veteran had radiation exposure in service, the physician's statement was based entirely on the appellant's reported history of the Veteran's military service.  In this regard, the Board notes that the appellant was informed by the Defense Threat Reduction Agency in December 2010, that the Veteran was not shown to have served in or visited Hiroshima or Nagasaki.  In any event, the Court has held that medical opinions that offer equivocal findings, such as, "may or may not" are speculative and of little or no probative value.  Tirpak v. Derwinski, 2 Vet. App. 609. 611 (1992); see also Nieves-Rodriguez, 22 Vet. App. 295, 304 (containing only data and conclusions is not entitled to any evidentiary weight.)  For the reasons discussed above, the Board finds that the favorable private medical opinion is of no probative value and declines to assign it any evidentiary weight.  

To the extent that the appellant is attempting to link the Veteran's death to his service through her own statements, her opinion is of no probative value and is assigned no evidentiary weight.  In certain instances, lay evidence from the Veteran's spouse or representative, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (2009).  But in the present case, although the appellant is indeed competent to report her observations of the Veteran's medical symptoms and discomfort during his lifetime, she is not competent to render an etiological opinion as to the medical etiology of the cause of his death, without evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau v. Nicholson , 492 F.3d 1372, 1377 (2007).  

While the Board is sympathetic to the appellant's contentions, we are constrained by VA law and regulations which are clear and unambiguous.  In this case, the probative evidence of record does not show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  

Inasmuch as there is no evidence of a cognitive or bladder disorder in service or until several decades after service, and no competent, probative evidence that the Veteran's Alzheimer's disease or bladder cancer was related to service, there is no basis upon which to grant service connection.  Accordingly, service connection for the cause of the Veteran's death is denied.  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for the cause of the Veteran's death.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  



ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


